Citation Nr: 1701029	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for dysautonomia.

2.  Entitlement to service connection for throat seizures.

3.  Entitlement to service connection for a digestive disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for muscle weakness and peripheral neuropathy of the upper and lower extremities.

6.  Entitlement to a rating in excess of 10 percent for hypotension/hypertension.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran testified before the undersigned at a May 2012 videoconference hearing, and a transcript of the hearing is of record.  


REMAND

The Veteran has been assigned a 10 percent rating for hypotension/hypertension, effective in December 1985.  The Veteran alleges that his primary disability is dysautonomia.  The Veteran contends that he has hypotension/hypertension, throat seizures, a digestive disability, an eye disability, muscle weakness, and peripheral neuropathy secondary to dysautonomia, and that the hypertension/hypotension for which he is service-connected is actually a symptom of dysautonomia, which he contends should be service-connected..  

In March 2014, the Board remanded the appeal to obtain a VA examination.  The Board requested that an appropriate examiner address the nature and etiology of all of the Veteran's claimed conditions in order to determine whether the Veteran had dysautonomia as a result of active service, and whether he had the other claimed conditions as a result of dysautonomia.

The requested examination was performed in March 2015 by a family nurse practitioner (FNP).  The examiner characterized the Veteran's dysautonomia as familial dysautonomia and provided a negative etiological opinion regarding the Veteran's claimed disabilities, stating in part that there was no documentation of medical care provided for symptoms of dizziness or fainting spells in the Veteran's service treatment records.

The Board notes that at in July 1976, at the conclusion of the Veteran's active duty, a service treatment provider indicated that the Veteran had postural hypotension.  A VA treatment record from November 2002 contains a nurse practitioner's opinion that the statement that the service medical records are "totally negative for dysautonomia" was not correct because notations were made concerning weakness, dizziness, and postural hypotension at the conclusion of the Veteran's service.  The November 2002 VA nurse practitioner statement also indicates that there are two types of dysautonomia:  one that is generalized (primary dysautonomia), and the other is familial.  The nurse practitioner stated that only individuals of Ashkenazi Jewish descent can develop familial dysautonomia, and as the Veteran was not of that descent, he could not have familial dysautonomia.  Additionally, in an April 2016 letter, the Veteran's attorney referred to a May 2015 letter from Dr. M., the Veteran's treating physician, in which Dr. M. stated that the Veteran had symptoms suggestive of a diagnosis of dysautonomia dating back to possibly January 1976.

The Board appreciates the efforts of the March 2015 VA examiner in responding to the Board's questions from the prior remand.  However, no discussion was made of the medical evidence which appears to support the Veteran's claim.  The Board finds that another VA medical opinion which specifically addresses and reconciles the positive and negative evidence of record is needed to appropriately resolve the claim.

Concerning the claim for an increased rating for hypotension/hypertension, disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In an April 2016 letter, the Veteran's attorney stated that the VA persists in rating the Veteran's orthostatic hypotension as hypertension.  The attorney remarked that the Veteran does not have hypertension, has not been diagnosed with hypertension, and is not treated for hypertension "because that would worsen his diagnosed hypotension."

The Veteran is currently in receipt of a 10 percent disability rating for the disability under Diagnostic Code 7101, used for rating hypertension and isolated systolic hypertension.  It is not clear how the diagnostic criteria intended to provide compensation for high blood pressure could properly compensate the Veteran for symptoms of low blood pressure.

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, an alternate Diagnostic Code might be more appropriate for rating service-connected hypotension.

The Veteran's attorney has argued that the service-connected hypotension/hypertension is actually a symptom of dysautonomia.  Therefore, the resolution of the claim for service connection for dysautonomia will impact the claim for an increased rating for hypotension, which could ultimately be rated as a combine rating with other claimed disabilities.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for an increased rating for hypotension must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records and associate them with the record.

2.  Then, schedule the Veteran for a VA examination with a medical doctor neurologist to discuss the nature and etiology of any dysautonomia, throat seizures, digestive disability, eye disability, muscle weakness, and peripheral neuropathy.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran, the examiner should provide answers to the following questions, and provide a rationale for the opinions:

(a)  Address whether the service-connected hypotension is a manifestation of dysautonomia.

(b)  Address the Veteran's family history.

(c)  Address whether the Veteran's dysautonomia is generalized primary dysautonomia, or familial dysautonomia.  In so doing, address what percentages of cases of dysautonomia are familial as opposed to primary dysautonomia.  If possible, reconcile the November 2002 VA nurse practitioner statement that the Veteran could not have familial dysautonomia with the March 2015 VA examiner statement that the Veteran has familial dysautonomia.  A discussion of the significance (if any) of ethnicity would be helpful in this regard.

(d)  Address whether the Veteran's specific type of dysautonomia is or is not a congenital disease.

(i)  If the Veteran's specific type of dysautonomia is a congenital disease, address whether it is at least as likely as not that dysautonomia was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service.  The opinion should consider the Veteran's reports of experiencing dizziness and fainting spells while in service.  The opinion should also specifically discuss the June 1976 Report of Medical History which documents postural hypotension at the conclusion of the Veteran's service and the May 2015 letter from Dr. M., which states that the Veteran had symptoms suggestive of a diagnosis of dysautonomia dating back to possibly January 1976.

(ii)  If the Veteran's dysautonomia is not a congenital disease, address whether it is at least as likely as not (50 percent probability or greater) that dysautonomia had onset in service or is otherwise related to service.  The opinion should consider the Veteran's reports of experiencing dizziness and fainting spells while in service.  The opinion should also specifically discuss the June 1976 Report of Medical History which documents postural hypotension at the conclusion of the Veteran's service and the May 2015 letter from Dr. M., which states that the Veteran had symptoms suggestive of a diagnosis of dysautonomia dating back to possibly January 1976.

(e)  For the claimed throat seizures, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

(ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

(iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

(f)  For the claimed digestive disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

(ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

(iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

(g)  For the claimed eye disability, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

(ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

(iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

(h)  For the claimed muscle weakness and peripheral neuropathy of all extremities, describe the nature of the claimed disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:

(i)  had onset in service or is otherwise related to service, to include any complaints noted in the service medical records.

(ii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by dysautonomia.

(iii)  was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypotension/hypertension.

3.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of hypotension.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with service-connected hypotension.  The examiner is specifically requested to discuss the severity and frequency of any spells of dizziness, vertigo, or syncope, as appropriate.  The examiner should discuss whether hypertension or hypotension is shown.  The examiner should describe all symptoms that are attributed to the service-connected hypotension.

4.  Then, readjudicate the claims.  In readjudicating the claim for an increased rating for hypotension, discuss whether a Diagnostic Code other than 7101 would be more appropriate for rating the symptoms attributed to hypotension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


